Citation Nr: 0804278	
Decision Date: 02/06/08    Archive Date: 02/13/08

DOCKET NO.  06-00 224A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical Center in Palo Alto, 
California


THE ISSUE

Entitlement to payment or reimbursement for medical care and 
services rendered at the Dominican Santa Cruz Hospital on 
December 10, 2004.


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Nathaniel J. Doan, Associate Counsel




INTRODUCTION

Records in the veteran's duplicate Combined Health Record 
(CHR) indicate that the veteran had service from April 1965 
to May 1967 and November 1968 to May 1971.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a an April 2005 decision of the 
Department of Veterans Affairs (VA) Medical Center (VAMC) in 
Palo Alto, California, which denied the claim for payment or 
reimbursement of unauthorized medical services.  

The veteran requested a hearing before the Board and was 
scheduled for such a hearing.  The record indicates that the 
veteran did not appear for the scheduled hearing.  He did not 
present good cause for his failure to appear, nor did he 
request that the hearing be rescheduled.  Therefore, the 
appeal will be processed as though the request for a hearing 
had been withdrawn.  38 C.F.R. § 20.702(d) (2007).


FINDINGS OF FACT

1.  The veteran has a total disability permanent in nature 
resulting from a service-connected disability.

2.  Given the veteran's history of coronary artery disease 
with recent invasive cardiac intervention, and the attending 
physician's observation after the final assessment was made 
that the immediate evaluation on the date in question was 
warranted, it is at least as likely as not that the medical 
care and services rendered at the Dominican Santa Cruz 
Hospital on December 10, 2004 to evaluate the veteran's 
sudden onset of severe nocturnal chest pain were rendered in 
a medical emergency of such nature that delay would have been 
hazardous to life or health.

3.  VA or other Federal facilities were not feasibly 
available, and an attempt to use them before hand or obtain 
prior VA authorization for the services required would not 
have been reasonable, sound, wise, or practicable.
CONCLUSION OF LAW

With application of the doctrine of reasonable doubt, the 
criteria for payment or reimbursement for medical care and 
services, pursuant to 38 U.S.C.A. § 1728, rendered at the 
Dominican Santa Cruz Hospital on December 10, 2004, have been 
met.  38 U.S.C.A. §§ 1728, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 17.120 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act

On November 9, 2000, the President signed into law the VCAA, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  This law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  

First, VA has a duty to notify the appellant of any 
information and evidence needed to substantiate and complete 
a claim.  38 U.S.C.A. §§ 5102, 5103; 38 C.F.R. § 3.159(b).  
Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate a claim.  38 U.S.C.A. § 
5103A; 38 C.F.R. § 3.159(c).

As discussed in more detail below, sufficient evidence is of 
record to grant the claim for payment or reimbursement for 
medical care and services rendered at the Dominican Santa 
Cruz Hospital on December 10, 2004.  Therefore, no further 
development is needed with respect to the veteran's appeal.

Law and Regulations

The admission of a veteran to a non-VA hospital at the 
expense of VA must be authorized in advance.  In the case of 
an emergency that existed at the time of admission, an 
authorization may be deemed a prior authorization if an 
application is made to VA within 72 hours after the hour of 
admission.  See 38 C.F.R. § 17.54.

The United States Court of Appeals for Veterans Claims 
(Court) has stated that a "second avenue for potential 
relief for a veteran entitled to VA care forced to obtain 
treatment at a non-VA facility is 38 U.S.C. § 1728."  See 
Malone v. Gober, 10 Vet. App. 539, 541 (1997).

The implementing regulation, 38 C.F.R. § 17.120, provides 
circumstances under which the not previously authorized 
medical services may be paid.  In pertinent part, the 
regulation provides that payment or reimbursement may be 
paid:  (1) For any disability of a veteran who has a total 
disability permanent in nature resulting from a service-
connected disability; (2) the care and services not 
previously authorized were rendered in a medical emergency of 
such nature that delay would have been hazardous to life or 
health; and (3) VA or other Federal facilities were not 
feasibly available, and an attempt to use them before hand or 
obtain prior VA authorization for the services required would 
not have been reasonable, sound, wise, or practicable, or 
treatment had been or would have been refused.  See 38 C.F.R. 
§ 17.120 (Emphasis contained in regulation).

The Court has observed that, given the use by Congress of the 
conjunctive "and" in the statute, "all three statutory 
requirements would have to be met before reimbursement could 
be authorized." Malone, 10 Vet. App. at 542 (citations 
omitted).

It is the defined and consistently applied policy of VA to 
administer the law under a broad interpretation, consistent, 
however, with the facts shown in every case.  When, after 
careful consideration of all procurable and assembled data, a 
reasonable doubt arises regarding service origin, the degree 
of disability, or any other point, such doubt will be 
resolved in favor of the claimant.  By reasonable doubt is 
meant one which exists because of an approximate balance of 
positive and negative evidence which does not satisfactorily 
prove or disprove the claim.  It is a substantial doubt and 
one within the range of probability as distinguished from 
pure speculation or remote possibility.  See 38 C.F.R. § 
3.102.



Factual Background

The CHR contains treatment records from the Dominican Santa 
Cruz Hospital dated December 10, 2004.  Records contained in 
the CHR reveals that the veteran is service connected for 
post-traumatic stress disorder, rated as 100 percent 
disabling, residuals of a foot injury, rated at 10 percent 
disabling, and a facial scar, rated a noncompensable.  The 
VAMC acknowledged that the veteran is permanently and totally 
disabled.

In written statements submitted to VA, the veteran and wife 
documented that the veteran began to experience what was 
believed to be a heart attack on December 9, 2004.  They 
indicated that the veteran had previously suffered a heart 
attack.  Early in the morning of December 10, 2004, the 
veteran's wife spoke with a VA "advise nurse" who 
recommended that the veteran be taken to the nearest 
hospital.  They noted that they were informed that the claim 
for payment or reimbursement was originally approved, but 
were later informed that it was denied.  

The CHR contains a hospital document entitled "Clinical 
Review and Assessment Form."  The form indicates that it was 
initially completed in January 2005.  The person completing 
the record, apparently a clinician, found that the treatment 
in question was provided for an emergent/life threatening 
condition and that VA facilities were not feasibly available.  
The clinician completing the record recommended approval.  In 
April 2005, however, a note was added to the bottom of the 
page, indicating that the claim was denied as "non 
emergent."  There was no rationale provided for this latter 
finding.

The veteran submitted a letter dated July 2005 from the 
physician who treated the veteran on December 10, 2004.  He 
wrote that the veteran had reported a history of coronary 
artery disease requiring invasive procedures in the preceding 
year.  On the date of treatment, the veteran reported having 
palpitations, nausea, and chest pain.  The evaluation 
included a typical cardiac work up.  It was determined that 
he did not have acute coronary disease (emphasis added), and 
the veteran's symptoms improved with medication to treat 
anxiety.  The medical doctor concluded, given his history, 
that he did not think that he could have recommended that the 
veteran not come in for evaluation that night and that an 
evaluation was warranted.

Analysis

The VAMC denied the veteran's claim for payment or 
reimbursement because of the finding that the services in 
question were not rendered in a medical emergency of such 
nature that delay would have been hazardous to life or 
health.  The Board concurs with the VAMC, based on the 
limited record before it, that the other criteria for payment 
or reimbursement under 38 U.S.C.A. § 1728 are satisfied.  The 
Board notes that the question of whether the services were 
for a medical emergency is a medical question.  

Although the positions of the two persons completing the 
hospital Clinical Review and Assessment Form are not 
indicated, as it was a "clinical review", it is apparent 
that the form was completed by medical professionals with the 
requisite knowledge to make a determination that the 
treatment in question was for an "emergent/life threatening 
condition."  From the information of record, the initial 
reviewer found that the treatment was for such an emergency, 
while a second reviewer found that it was not.  There is no 
rationale provided for the determination that the service was 
for non-emergent care.  Arguably, the two determinations on 
this element of the claim are of equal probative value and, 
thus, place the issue of whether the care was rendered for a 
medical emergency into equipoise, although the second 
reviewer apparently made the determination after having a 
more complete picture of the treatment in question, to 
include the final assessment of chest pain due to anxiety 
versus being cardiac in origin.

The CHR also contains a letter from the veteran's attending 
physician.  Although he did not make a specific finding that 
the treatment at issue was for a medical emergency of such 
nature that delay would have been hazardous to life or 
health, he did indicate, in essence, that the immediate 
evaluation that night was warranted.   

Given the veteran's history of coronary artery disease with 
recent invasive cardiac intervention and the attending 
physician's observation after the final assessment was made, 
the Board finds that the evidence of record is at least in 
equipoise as to the question of whether the medical care and 
services were rendered in a medical emergency of such nature 
that delay would have been hazardous to life or health.  

The veteran has indicated that the nearest VA facility is an 
hour and half away, and the VAMC has not disputed this 
finding.  It is the undersigned's judgment that, considering 
this fact, the medical history and nature of the complaint 
that brought the veteran to the emergency room, his 
physician's observation thereafter that the immediate 
evaluation that night was warranted, and the veteran and his 
wife's credible statements regarding the circumstances that 
led to him seeking service at the non-VA facility, VA or 
other Federal facilities were not feasibly available, and an 
attempt to use them before hand or obtain prior VA 
authorization for the services required would not have been 
reasonable, sound, wise, or practicable.

Therefore, resolving all reasonable doubt in favor of the 
veteran, entitlement to payment or reimbursement for medical 
care and services rendered at the Dominican Santa Cruz 
Hospital on December 10, 2004 is warranted.  38 U.S.C.A. §§ 
1728, 5107(b); 38 C.F.R. §§ 3.102, 17.120.


ORDER

Entitlement to payment or reimbursement for medical care and 
services rendered at the Dominican Santa Cruz Hospital on 
December 10, 2004 is granted.



____________________________________________
R. F. WILLIAMS
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


